UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-2215


ALECIA Y. FARLEY; MARVIN A. FARLEY,

                Plaintiffs - Appellants,

          v.

BANK OF AMERICA, N.A.; BANK OF AMERICA, N.A., as Successor
by Merger to BAC Home Loans Servicing, L.P.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Senior
District Judge. (3:14-cv-00568-JRS)


Submitted:   February 18, 2015             Decided:   March 4, 2015


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Alecia Y. Farley; Marvin A. Farley, Appellants Pro Se. Michael
T. Hosmer, MCGUIREWOODS, LLP, Charlotte, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alecia Y. Farley and Marvin A. Farley seek to appeal the

district   court’s   order     ruling       on   several    pretrial     motions.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                      The

order the Farleys seek to appeal is neither a final order nor an

appealable interlocutory or collateral order.                    Accordingly, we

dismiss the appeal for lack of jurisdiction.                    We dispense with

oral   argument   because      the    facts      and   legal    contentions     are

adequately    presented   in    the    materials       before    this   court   and

argument would not aid the decisional process.



                                                                        DISMISSED




                                        2